Exhibit 10.2

 
SUPPLEMENTAL EMPLOYMENT AGREEMENT
 
WHEREAS, James W. Christmas (the “Executive”) and KCS Energy, Inc., (the
“Company”) are parties to an Employment Agreement dated December 1, 2001, as
amended by Amendment No. 1 (the “2001 Agreement”), setting forth certain terms
and conditions of employment.
 
WHEREAS, the Executive and the Company desire to modify the terms of the 2001
Agreement in a manner that benefits both the Executive and the Company.
 
ACCORDINGLY, The Executive and the Company agree to enter into a Supplemental
Employment Agreement (the “Amendment”) containing the following terms and
conditions:
 
1.     Because the Amendment affects the obligations of the parties under
Section 3 of the 2001 Agreement, this Amendment constitutes a modification of
Section 3 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 3 of the 2001 Agreement.
 
2.     Because the Amendment affects the obligations of the parties under
Section 4 of the 2001 Agreement, this Amendment constitutes a modification of
Section 4 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 4 of the 2001 Agreement.
 
3.     Because the Amendment affects the obligations of the parties under
Section 8 of the 2001 Agreement, this Amendment constitutes a modification of
Section 8 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 8 of the 2001 Agreement.
 
4.     Because the Supplemental Employment Agreement affects the obligations of
the parties under Section 9 of the 2001 Agreement, this Supplemental Employment
Agreement constitutes an amendment and modification of Section 9 of the 2001
Agreement made in compliance with Section 14.3 of the 2001 Agreement.
Accordingly, the Executive and the Company agree that this Supplemental
Employment Agreement serves to modify the provisions set forth in Section 9 (but
not Sections 9.1, 9.2, 9.3, or 9.4 of the 2001 Agreement).
 
5.     Section 3 of the 2001 Agreement is hereby amended by deleting the words
“President and Chief Executive Officer of the Company” and replacing them with
the words “Chairman of the Board and Chief Executive Officer of the Company.”
 


--------------------------------------------------------------------------------



7.     Section 4 of the 2001 Agreement is amended by adding a new provision
designated as Section 4.2, and by renumbering the provision in the 2001
Agreement previously designated as 4.2, so that it is now Section 4.3. The
Executive and the Company agree that the new provision constituting Section 4.2
provides as follows:
 
4.2  Any bonus payable to the Executive pursuant to Section 4.1 shall be paid by
the later of (i) the date that is 2-1/2 months after the end of the calendar
year for which such bonus is determined and (ii) the date that is 2-1/2 months
after the end of the Company’s taxable year for which such bonus is determined,
or as soon after the later of such dates as administratively feasible, but in
any event before the end of the calendar year in which the later of such dates
occurs. The Company and the Executive agree that a Change in Control should not
result in the forfeiture of any bonus payable in accordance with Section 4.1.
Accordingly, the Company agrees that any bonus payable to Executive in
accordance with Section 4.1 shall be paid as provided in this Section 4.2 if a
Change in Control occurs after the end of the applicable year, but before the
bonus is actually paid.
 
8.     The Executive and the Company hereby agree that Section 8.4 of the 2001
Agreement is amended by replacing the provisions found in Section 8.4 of the
2001 Agreement and substituting the following terms:
 
8.4  If the Company terminates Executive’s employment other than for Cause,
death or permanent disability or Executive terminates his employment for Good
Reason, at any time within 3 years after a Change in Control, then the Company
shall pay to Executive: (i) an amount equal to three (3) times the greater of
(a) Executive’s annual base salary in effect as of the Termination Date or (b)
Executive’s annual base salary in effect immediately preceding the Change in
Control; plus (ii) an amount equal to three (3) times the greater of (a) the
amount of any cash bonus payable to the Executive for the year in which the
Termination Date occurs (provided that if the Executive’s bonus for such year
has not been determined as of the Termination Date, then the amount of the bonus
shall be determined as if the Executive earned 100% of the targeted bonus for
such year) or (b) the amount of the last annual cash bonus paid to the Executive
prior to the Change in Control; plus (iii) the amount of any earned but unpaid
salary as of the Termination Date; plus (iv) the amount of any cash bonus
payable to the Executive pursuant to Section 4.1 to the extent not paid prior to
the Termination Date; plus (v) an amount equal to the greater of (a) a pro rata
amount of the Executive’s
 

Page 2 of 5

--------------------------------------------------------------------------------



targeted bonus for the year in which the Termination Date falls or (b) such
bonus for such year as may be determined by the compensation committee or the
board of directors of the Company in their sole discretion; plus (vi) the amount
of any accrued but unpaid vacation pay through the Termination Date.  
 
9.     The Executive and the Company hereby agree that Section 8.7 of the 2001
Agreement is amended by replacing the provisions found in Section 8.7 of the
2001 Agreement and substituting the following terms:
 
8.7  (a) Any payments due to the Executive pursuant to Section 8.1 shall be made
in accordance with the timing arrangements under which the Company normally
compensates its employees.
 
(b)  Any salary and vacation pay amounts due to the Executive pursuant to
Section 8.2 shall be paid in accordance with the timing arrangements under which
the Company normally compensates its employees. Any bonus payments due to the
Executive pursuant to Section 8.2 shall be made by the later of (i) the date
that is 2-1/2 months after the end of the calendar year in which the Termination
Date falls and (ii) the date that is 2-1/2 months after the end of the Company’s
taxable year in which the Termination Date falls, or as soon after the later of
such dates as administratively feasible, but in any event before the end of the
calendar year in which the later of such dates occurs.
 
(c)  In the event any payments to Executive required to be made pursuant to
Sections 8.3, 8.4., 8.6, or any other provision of this Agreement are
determined, in whole or in part, to constitute “nonqualified deferred
compensation” (“NQDC”) within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then the portion (which may be
all) of such payments that constitutes NQDC will not be paid before the date
which is six (6) months after the Executive’s “separation from service” (as such
term is defined in Section 409A of the Code). The determination of whether and
what amount of any payments to Executive required to be made pursuant to
Sections 8.3, 8.4, 8.6, or any other provision of this Agreement constitute NQDC
shall be made by the board of directors of the Company in consultation with
legal counsel, and any such determination shall be final and binding on the
Company and the Executive. The Company makes no representation as to whether any
such payment or any part thereof constitutes or may constitute NQDC. Neither the
Company nor any of its directors, officers,
 

Page 3 of 5

--------------------------------------------------------------------------------



employees, agents, or professional advisers shall have any liability to the
Executive or any other person for any amounts incurred by the Executive or such
other person by reason of the determination made by the board of directors of
the Company pursuant to this Section 8.7(c) or any action taken or omitted by
the board of directors of the Company, the Company or any of the Company’s
directors, officers, employees, agents, or professional advisers in the course
of or as a result of making such determination.
 
(d)  Subject to the provisions of Section 8.7(c), any and all payments to
Executive required to be made under clause (b) of the last sentence of Section
8.6 shall be made within five (5) days of Executive’s furnishing the Company
with evidence of the cost of such insurance, provided that the Executive
furnishes such evidence within six (6) months after the Termination Date, in
each case by wire transfer or Company check at Executive’s option.
 
(e)  All payments required to be made to Executive pursuant to this Agreement
shall be subject to the withholding of such taxes as may be required by law.
 
11.     In accordance with the provisions of Sections 8.3, 8.4, 8.5, and 8.6 of
the 2001 Agreement, Executive may become entitled to certain benefits that may
be considered a “payment in the nature of compensation” that is contingent on a
Change in Control. That compensation may be subject to income tax and customary
payroll taxes, and a portion of those benefits may be subject to excise taxes
pursuant to the Section 4999 of the Code or any successor statute. If it is
determined that any compensation owed under Sections 8.3, 8.4, 8.5, and 8.6 of
the 2001 Agreement or any other provision of that Agreement would lead to a
liability to pay excise taxes, the Executive and the Company agree that an
Accounting Firm designated in accordance with Section 9.1 of the 2001 Agreement
shall (i) determine the effect of income taxes, excise taxes, if any, and any
payroll tax that would be incurred by the Executive if such payments were made
in accordance with the provisions of Sections 8.3, 8.4, 8.5, 8.6, and 9 of the
2001 Agreement or any other provision of that Agreement without modification or
reduction, and (ii) state whether a reduction in such payments or benefits would
serve to benefit the Executive on an after-tax basis, and (iii) state the amount
of reduction in such payments that would provide the greatest benefit to the
Executive on an after-tax basis. The Executive and the Company agree that, if
the Accounting Firm states that a reduction in such payments would serve to
benefit the Executive on an after-tax basis, the sum of the payments required to
be made by the Company under Sections 8.3, 8.4, 8.5, and 8.6 of the 2001
Agreement or any other provision of that Agreement shall be reduced by the
amount that the Accounting Firm states would provide the greatest benefit to the
Executive on an after-tax basis, and in such
 

Page 4 of 5

--------------------------------------------------------------------------------



case no Excise Tax Payment will be owed to the Executive under Section 9 of the
2001 Agreement unless it is later determined that, due to a change in
circumstances (including a claim by the Internal Revenue Service) or a
reevaluation, the Executive is entitled to receive an Excise Tax Payment in
accordance with Section 9 of the 2001 Agreement, in which case such payment
shall be made to the Executive (or to the Internal Revenue Service on the
Executive’s behalf) within thirty (30) days after the receipt by the Company of
such determination. Executive agrees that, if such payments are reduced in
accordance with this Amendment, the Company will not owe him any benefits under
Sections 8.3, 8.4, 8.5, or 8.6 of the 2001 Agreement in addition to, or greater
than, the amounts determined in accordance with this provision.
 
12.     If the compensation calculated in accordance with Sections 8.3, 8.4,
8.5, 8.6 or any other provision of the 2001 Agreement is reduced in accordance
with Section 11 of this Amendment, the Executive may elect to allocate the
reduced amount as a reduction in the benefits accruing to him under those
Sections of the 2001 Agreement which are determined by the Accounting Firm to
lead to a liability to pay excise taxes pursuant to Section 4999 of the Code or
any successor statute. Such election shall be made by giving written notice to
the Company prior to the payment of such benefits. If the Executive does not
elect to allocate the reduction as provided in this Section 12, then the
reduction will be allocated among such benefits as may be determined by the
Company.  
 
13.     This Amendment does not modify or otherwise affect any provision of the
2001 Agreement other than as expressly set forth in this Amendment, and, except
as modified by this Amendment, the 2001 Agreement remains in full force and
effect.
 

 
KCS Energy, Inc.
     
By:
/s/ William N. Hahne                     
James W. Christmas
          /s/ James W. Christmas 



Page 5 of 5